FRANK D. UPCHURCH, Jr., Judge.
Balser appeals conditions ten and sixteen of his probation. Condition ten prohibits Balser from consuming alcoholic beverages or frequenting establishments serving alcoholic beverages. Under the facts presented, we find no error in imposition of this condition and AFFIRM.
Condition sixteen provides:
You will submit to search of your person, residence or automobile, by any law enforcement officer, or your Probation Officer, without a search warrant.
A condition of probation authorizing warrantless searches by any law enforcement officer violates the search and seizure provisions of the Federal and Florida Constitutions. Grubbs v. State, 373 So.2d 905 (Fla.1979); Johnson v. State, 386 So.2d 291 (Fla. 5th DCA 1980). Therefore, the portion of condition sixteen requiring appellant to submit to a search by “any law enforcement officer” is hereby ordered stricken. Johnson v. State.
AFFIRMED as modified.
COBB and COWART, JJ., concur.